 


116 HRES 125 EH: Electing Members to certain standing committees of the House of Representatives and ranking Members on a certain standing committee of the House of Representatives.
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 125 
In the House of Representatives, U. S.,

February 13, 2019
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives and ranking Members on a certain standing committee of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on the Budget:Mr. Sires, Mr. Peters, and Mr. Cooper.

Committee on Ethics:Ms. Meng, Ms. Wild, and Mr. Phillips. Committee on Natural Resources:Mr. Cartwright.

Committee on Rules:Mr. DeSaulnier.  That the following named Member be, and is hereby, ranked as follows on the following standing committee of the House of Representatives: 

Committee on Rules:Mr. Perlmutter (to rank immediately after Mrs. Torres of California).   Karen L. Haas,Clerk. 